1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                 No. 2:04-cr-00019-MCE
12                    Plaintiff,
13          v.                                 ORDER
14   RODNEY BUTLER,
15                    Defendant.
16

17         Defendant’s Motion to Dismiss Indictment (ECF No. 252) and Motion for Leave to

18   Amend (ECF No. 253) are DENIED.

19         IT IS SO ORDERED.

20   Dated: April 14, 2020

21

22

23

24

25

26

27

28
                                               1
